                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No.19-cv-00207-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER DISCHARGING ORDER TO
                                                  v.                                         SHOW CAUSE; SETTING INITIAL
                                  10
                                                                                             CASE MANAGEMENT CONFERENCE
                                  11     L. WANG FAMILY PARTNERS, LP, et al.,
                                                                                             Re: Dkt. No. 28
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Scott Johnson’s notice of need for mediation was due by July 5, 2019. Dkt. No.

                                  14   25. Mr. Johnson failed to file the notice of need for mediation by July 5, and he did not request

                                  15   relief from that deadline. The Court issued an order to show cause why the case should not be

                                  16   dismissed. Dkt. No. 28.

                                  17          On July 16, 2019, counsel for Mr. Johnson filed a show cause response asserting that she

                                  18   had inadvertently calendared the deadline for the wrong date. Dkt. No. 31 ¶ 7. This has become a

                                  19   not uncommon phenomenon in Mr. Johnson’s cases. He misses a deadline, the Court issues an

                                  20   order to show cause, and his counsel claims an inadvertent calendaring error or some other excuse

                                  21   and apologizes to the Court for the inconvenience. See, e.g., Johnson v. Baird Lands, Inc., No.

                                  22   5:18-cv-05365-VKD, Dkt. No. 19 at 2 (N.D. Cal. Feb. 7, 2019) (“Unfortunately, the Parties also

                                  23   both incorrectly calendared the Court’s deadlines. . . . Counsel for Plaintiff and Defendants both

                                  24   apologize, on behalf of themselves and their respective clients, for any inconvenience this has

                                  25   caused.”); Johnson v. Penta Enters., LLC, No. 5:18-cv-06483-VKD, Dkt. No. 20 ¶¶ 5, 8 (N.D.

                                  26   Cal. Apr. 16, 2019) (“[D]ue to an unfortunate clerical error, Plaintiff’s counsel [incorrectly]

                                  27   calendared the date to file the Notice of Need for Mediation . . . . I am sincerely sorry for the

                                  28   inconvenience counsel has caused the Court. I understand the necessity to adhere to deadlines and
                                   1   Orders. This incident was a regrettable oversight and I apologize for it and its effects on the Court

                                   2   and this case.”); Johnson v. Harvest Inv. Mgmt., LLC, No. 5:18-cv-01627-VKD, Dkt. No. 22 ¶¶ 6,

                                   3   19 (N.D. Cal. Mar. 22, 2019) (“Plaintiff’s counsel’s office experienced a severe malware attack.

                                   4   . . . Plaintiff’s counsel apologizes to the Court and to Plaintiff Scott Johnson.”); Johnson v. 162
                                   5   Los-Gatos-Saratoga Road, LLC, No. 5:18-cv-04429-VKD, Dkt. No. 22 ¶¶ 5, 16 (N.D. Cal. Mar.

                                   6   22, 2019) (same). The Court is skeptical that the problem is inadvertent error.

                                   7          Nevertheless, the Court discharges the order to show cause. The show cause hearing

                                   8   scheduled for July 23, 2019 is hereby VACATED.

                                   9          The parties are advised that no extensions of the October 15, 2019 mediation deadline will

                                  10   be granted. If the parties do not fully resolve their dispute at mediation and dismiss the action,

                                  11   they shall appear for an initial case management conference on October 29, 2019 at 1:30 p.m. in

                                  12   Courtroom 2, Fifth Floor, 280 South First Street, San Jose, California 95113.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: July 18, 2019

                                  15
                                                                                                     VIRGINIA K. DEMARCHI
                                  16                                                                 United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
